Case 17-14797        Doc 55     Filed 11/01/18     Entered 11/01/18 12:47:19          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-14797
         Alvin T Hutton
         LyTana A Bluford
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2017.

         2) The plan was confirmed on 12/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/22/2018, 07/26/2018.

         5) The case was dismissed on 08/24/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,390.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-14797       Doc 55      Filed 11/01/18    Entered 11/01/18 12:47:19                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $7,926.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $7,926.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,412.51
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $447.32
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,859.83

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABRI CREDIT UNION              Unsecured         449.00        713.54           713.54           0.00       0.00
 ADTALEM GLOBAL EDUCATION       Unsecured      1,000.00         963.48           963.48           0.00       0.00
 BAYVIEW LOAN SERVICING LLC     Secured        8,067.70       8,067.70         8,067.70           0.00       0.00
 BAYVIEW LOAN SERVICING LLC     Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE BANK USA           Unsecured      1,761.00       1,761.99         1,761.99           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured              NA       1,007.96         1,007.96           0.00       0.00
 EDELSTEIN & EDELSTEIN          Unsecured         795.00      2,021.98         2,021.98           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority       3,334.85       3,334.85         3,334.85           0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured         337.97        337.97           337.97           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          188.00        188.31           188.31           0.00       0.00
 MONTEREY VILLAGE HOMEOWNERS Secured           3,922.66       3,922.66         3,922.66        887.75        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         834.42           834.42           0.00       0.00
 QUANTUM3 GROUP                 Unsecured           0.00      2,521.90         2,521.90           0.00       0.00
 SANTANDER CONSUMER USA         Unsecured            NA       1,814.50         1,814.50           0.00       0.00
 SANTANDER CONSUMER USA         Secured       14,739.50     12,925.00        12,925.00       2,789.19     389.23
 AMER FST FIN                   Unsecured         256.00           NA               NA            0.00       0.00
 CITY OF CHICAGO DEPT OF REV    Unsecured      1,200.00            NA               NA            0.00       0.00
 CONVERGENT OUTSOURCING/SPRIN Unsecured           899.00           NA               NA            0.00       0.00
 TMOBILE                        Unsecured         900.00           NA               NA            0.00       0.00
 UNIVERSITY PARK POLICE DEPARTM Unsecured         100.00           NA               NA            0.00       0.00
 WEBBANK/FINGERHUT              Unsecured         136.00           NA               NA            0.00       0.00
 DIVERSIFIED CONSULTANT/DIRECTV Unsecured         541.00           NA               NA            0.00       0.00
 FINGERHUT                      Unsecured         100.00           NA               NA            0.00       0.00
 JBR                            Unsecured         116.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-14797        Doc 55      Filed 11/01/18     Entered 11/01/18 12:47:19              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $8,067.70              $0.00              $0.00
       Debt Secured by Vehicle                           $12,925.00          $2,789.19            $389.23
       All Other Secured                                  $3,922.66            $887.75              $0.00
 TOTAL SECURED:                                          $24,915.36          $3,676.94            $389.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $3,334.85                $0.00            $0.00
 TOTAL PRIORITY:                                          $3,334.85                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,166.05                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,859.83
         Disbursements to Creditors                             $4,066.17

 TOTAL DISBURSEMENTS :                                                                       $7,926.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
